Citation Nr: 1502323	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative disc disease (DDD) of the lumbosacral spine (originally claimed as the entire spine), to include as aggravated by service-connected Osgood-Schlatter's Disease. 

2.  Entitlement to service connection for arthritis of the cervical and thoracic spine (originally claimed as the entire spine) to include as secondary to service-connected Osgood-Schlatter's Disease and DDD of the lumbosacral spine.  

3.  Entitlement to service connection for right shoulder arthritis to include as secondary to service-connected Osgood-Schlatter's Disease and DDD of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for degenerative arthritis of the right shoulder; degenerative disease of the cervical and thoracic spine; and degenerative disc disease of the lumbosacral spine.  

The Veteran originally filed a claim in July 2010 for two issues, service connection of the entire spine and degenerative arthritis of the right shoulder.  During the course of the appeal, following a Notice of Disagreement, the Agency of Original Jurisdiction (AOJ) in April 2012 issued a Statement of the Case (SOC) addressing three issues: (1) service connection for arthritis of the right shoulder; (2) service connection for degenerative disc disease of the cervical and thoracic spine; and (3) service connection for degenerative disc disease of the lumbosacral spine.  The AOJ granted service connection for the issue of degenerative disc disease of the lumbosacral spine, not including the cervical and thoracic spine, and assigned a 30 percent rating.  The Veteran then filed a VA Form 9 in April 2012 appealing all the issues listed on the SOC.  A Supplemental Statement of the Case (SSOC) was issued in September 2012, this time addressing service connection for arthritis of the right shoulder and the cervical and thoracic spine, as well as the issue of a rating in excess of 30 percent for service-connected DDD of the lumbosacral spine.  The Veteran then filed another VA Form 9 in September 2012 and noted he wanted to appeal all the issues address on the SSOC from September 2012.  Therefore the Board will consider the issue of entitlement to an initial rating in excess of 30 percent for degenerative disc disease (DDD) of the lumbosacral spine (originally claimed as the entire spine), to include as aggravated by service-connected Osgood-Schlatter's Disease, as currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Board also notes that in December 2011, the Veteran filed a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), received at the AOJ in January 2012 in conjunction with a claim for an increased rating for the Veteran's service connected bilateral knee disability.  Both claims were denied in an April 2012 rating decision.  The Veteran did not file a Notice of Disagreement with the denial of the TDIU claim.  Consequently, the Board does not construe any basis upon which to accept jurisdiction over the TDIU claim at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his DDD of the lumbosacral spine is more disabling than contemplated by his current rating, and that he has degenerative arthritis of the cervical and thoracic spine, as well as of the right shoulder, due his already service-connected Osgood-Schlatter's disease of the knees, and that he has had these conditions since service.  

First, regarding the increased rating claim, the most recent VA treatment records regarding the Veteran's lumbosacral spine are from September 2012.  Given that the Veteran has a record of ongoing treatment, it is likely that he has updated VAMC treatment records that need to be associated with the claims file.  Outstanding VAMC treatment records, and any private treatment the Veteran names should be associated with the claims file upon remand.  


Next, the Veteran was last evaluated by VA for compensation purposes for his lumbosacral spine in February 2012.  In December 2014, the Veteran's representative filed an Appellant Brief, requesting a new examination for the Veteran's lumbosacral spine.  While the duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's lumbosacral spine disability after updated treatment records are associated with the claims file.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Next, in September 2010, the Veteran was afforded a VA examination to determine whether the Veteran's current arthritis of the spine and right shoulder were caused by or aggravated by his service-connected bilateral knee condition.  The examiner stated that he could not give an opinion without resorting to mere speculation.  His rational was the opinion concerned the relationship between the Veteran's bilateral knee condition and his back and right shoulder; however the Veteran contended that both his shoulder and spine condition began in service and have been continuous since that time, and that he did not believe that either of these conditions was caused by his knee condition.  The examiner stated that although it was possible that the Veteran's service connected knee condition could have exacerbated his right shoulder and spine condition, there was a large gap in the medical records since the onset of his shoulder and back conditions until the earliest available VA medical center (VAMC) records in 2000, therefore there was insufficient evidence to establish a causal relationship.  The examiner does not appear to have reviewed March 1986 VAMC records which note the Veteran complaining of stiffness in his shoulders including complaints of discomfort on external rotation and mild crepitation on the right scapulothoracic area.


In February 2012, the Veteran was afforded a VA examination for his thoracolumbar spine (not including the cervical spine) which resulted in a positive nexus opinion that the his service connected bilateral knee condition aggravated the his DDD of the lumbosacral spine.  Based on this examination the AOJ granted service connection and established a 30 percent rating.

Given that the Veteran is now service-connected for his lumbosacral spine, and the September 2010 VA examiner reported that the Veteran stated his shoulder and cervical/thoracic spine conditions have been continuous since service, the Veteran should be afforded another VA examination to determine the nature and etiology of his claimed conditions, including whether they were incurred in or aggravated by service, including his now service-connected conditions of bilateral knee condition and DDD of the lumbosacral spine; and any updated treatment records relevant to this conditions should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records from September 2012 through present related to the Veteran's disabilities on appeal, as well as any other treatment records the Veteran states are outstanding.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2.  Schedule the Veteran for an examination in order to determine the current level of severity of his DDD of the lumbosacral spine.  The claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's DDD of the lumbosacral spine is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with lumbosacral disability, to include but not limited to bladder or bowel impairment. 

The supporting rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed arthritis of the right shoulder, and cervical and thoracic spine.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must determine whether:

(i) it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical and thoracic spine disability began in or is etiologically related to any incident of the Veteran's military service.

Consideration should include the Veteran's September 2010 VA examination statements that his condition has existed since service.  

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the cervical/thoracic spine disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected bilateral knee condition or his service-connected generative disc disease (DDD) of the lumbosacral spine.

If the examiner determines that the Veteran's cervical/thoracic spine disability is aggravated by the Veteran's service-connected knee or lumbosacral spine disability, the examiner should report the baseline level of severity of the cervical/thoracic spine disability prior to the onset of aggravation.  If some of the increase in severity of the cervical/thoracic disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the cervical/thoracic spine disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

(ii) it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the right shoulder began in or is etiologically related to any incident of the Veteran's military service.

The examiner should consider the Veteran's September 2010 VA examination statements that his condition has existed since service; and March 1986 VAMC records which note the Veteran complaining of stiffness in his shoulders including complaints of discomfort on external rotation and mild crepitation on the right scapulothoracic area. 

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the arthritis of the right shoulder was either (1) caused by or (2) is aggravated by the Veteran's service-connected bilateral knee condition or his service-connected generative disc disease (DDD) of the lumbosacral spine.

If the examiner determines that the Veteran's arthritis of the right shoulder is aggravated by the Veteran's service-connected knee or lumbosacral spine disability, the examiner should report the baseline level of severity of the right shoulder disability prior to the onset of aggravation.  If some of the increase in severity of the right shoulder is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the arthritis of the right shoulder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The supporting rationale for all opinions expressed must be provided.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

